Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	The Applicant has amended the claims, filed on 10/30/21, and it has been found that the amendment reads around the rejection filed on 8/3/21.  Further search and consideration is required and the new rejection is listed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0269352 Tian et al. in view of U.S. Patent No. 10,797,027 Takeya et al.
2.   	Referring to claim 1, Tian et al. teaches a light-emitting diode package, comprising: a transparent substrate, (Figure 3 #200 & Paragraph 0068); a first light-emitting diode, (Figure 3 #101 & Paragraphs 0046, 0048, & 0086), disposed on the transparent substrate, (Figure 3 #200 & Paragraph 0068), wherein the first light-emitting diode, (Figure 3 #101 & Paragraphs 0046, 0048, & 0086), has a first multiple quantum well structure, (Figure 3 #30 Blue & Paragraphs 0046, 0048, & 0086); and a second light-emitting diode, (Figure 3 #103 & Paragraphs 0046, 0048, & 0086), disposed on the transparent substrate, (Figure 3 #200 & Paragraph 0068), wherein the second light-emitting diode, (Figure 3 #101 & Paragraphs 0046, 0048, & 0086), has a second multiple quantum well structure, (Figure 3 #32 Red & Paragraphs 0046, 0048, & 0086), wherein the first multiple quantum well structure, (Figure 3 #30 Blue & Paragraphs 0046, 0048, 
	Takeya et al. teaches a similar device in Figure 1B, wherein at least one of the first light-emitting diode and the second light-emitting diode sticks to the substrate by using a transparent adhesive layer, (#180 and Col. 12 Lines 63-67 and Col. 13 Lines 1-9).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Takeya et al. with Tian et al. because by adding a transparent adhesive layer to mount the LEDs to a substrate will allow light to be transmitted at the same time increase stability of the LED to the mounting surface, (Takeya et al. Col. 12 Lines 63-67 and Col. 13 Lines 1-9).
3.    	Referring to claim 6, Tian et al. teaches a light-emitting diode package as claimed in claim 5, wherein the first multiple quantum well structure emits a blue light, (Figure 3 #30 Blue & Paragraphs 0046, 0048, & 0086), or a green light.
4.    	Referring to claim 7, Tian et al. teaches a light-emitting diode package as claimed in claim 6, wherein the second multiple quantum well structure emits a red light, (Figure 3 #32 Red & Paragraphs 0046, 0048, & 0086).
5.    	Referring to claim 11, Tian et al. teaches an electronic device, comprising: a circuit substrate; and a light-emitting diode package disposed on the circuit substrate, (Figure 3 #201), and comprising: a transparent substrate, (Figure 3 #200 & Paragraph 0068); a first light-emitting diode, (Figure 3 #101 & Paragraphs 0046, 0048, & 0086), disposed on the transparent substrate, 
6.    	Referring to claim 12, Tian et al. teaches an electronic device as claimed in claim 11, wherein at least one of the first light-emitting diode, (Figure 3 #101 & Paragraphs 0046, 0048, & 0086), and the second light-emitting diode, (Figure 3 #103 & Paragraphs 0046, 0048, & 0086), sticks, (Figure 3 #203), to the transparent substrate, (Figure 3 #200 & Paragraph 0068).
7.    	Referring to claim 16, Tian et al. teaches an electronic device as claimed in claim 15, wherein the first multiple quantum well structure emits a blue light, (Figure 3 #30 Blue & Paragraphs 0046, 0048, & 0086), or a green light.
8.    	Referring to claim 17, Tian et al. teaches an electronic device as claimed in claim 16, wherein the second multiple quantum well structure emits a red light, (Figure 3 #32 Red & Paragraphs 0046, 0048, & 0086).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        11/10/21